UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4941



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN CURTIS LEE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-03-104)


Submitted:   July 6, 2005                 Decided:   August 18, 2005


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Frank D. Whitney, United States Attorney, Anne M. Hayes,
Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          John   Curtis   Lee    appeals   the   district   court’s   order

sentencing him to 210 months’ imprisonment following his guilty

pleas to possession of a firearm by a convicted felon, in violation

of 18 U.S.C. § 922(g)(1) (2000); possession of an unregistered

explosive device and possession of an unregistered silencer, in

violation of 26 U.S.C. §§       5841, 5861, & 5871 (2000); and unlawful

manufacture of a weapon, in violation of 26 U.S.C. §§ 5822, 5861,

& 5871 (2000).   We affirm.

          In his appeal, filed pursuant to Anders v. California,

386 U.S. 738 (1967), counsel for Lee claims that the Government

engaged in misconduct by failing to timely disclose prejudicial

material that enhanced Lee’s sentence.           Criminal defendants may

waive their statutory right to direct appeal as part of a plea

agreement with the government.        United States v. Marin, 961 F.2d

493, 496 (4th Cir. 1992).        Lee unambiguously waived his right to

appeal his sentence by the terms of his plea agreement with the

Government.   Accordingly, Lee’s claim relating to the calculation

of his sentence is precluded by his plea agreement.

          Pursuant to Anders, we have reviewed the record for any

error outside the scope of Lee’s waiver of appellate rights and

have found no meritorious issues.          Accordingly, we affirm Lee’s

conviction and sentence.    This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court


                                   - 2 -
of the United States for further review.    If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 3 -